765 P.2d 249 (1988)
94 Or.App. 449
STATE of Oregon, Respondent,
v.
Richard J. BATEMAN, Appellant.
C85-08-33209; C85-10-34220; CA A44854 (Control); A44855.
Court of Appeals of Oregon.
Argued and Submitted December 24, 1987.
Decided December 14, 1988.
Diane L. Alessi, Deputy Public Defender, Salem, argued the cause for appellant. With her on the brief was Gary D. Babcock, Public Defender, Salem.
Brenda J. Peterson, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were Dave Frohnmayer, Atty. Gen., Virginia L. Linder, Sol. Gen., Thomas H. Denney, Michael C. Livingston, and Timothy A. Sylwester, Asst. Attys. Gen., Salem.
Arthur B. LaFrance, Maureen Barstow, Jonathan Logan and Michael Miluicci, Portland, filed a brief amicus curiae for American Civil Liberties Union.
Before WARDEN, P.J., JOSEPH, C.J.,[*] and VAN HOOMISSEN, Judge Pro Tem.
PER CURIAM.
Defendant appeals a condition of probation requiring him to post certain signs on the door to his home and the sides of any motor vehicle that he operates. The court imposed the condition after defendant pled no contest to two charges of sexual misconduct in the first degree. ORS 163.425. Because the court revoked defendant's probation *250 after he filed these appeals, we dismiss them as moot.
Appeals dismissed as moot.
NOTES
[*]  Joseph, C.J., vice Young, J., deceased.